Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on November 13, 2018. Claims 1-18 are currently pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 recite the limitation “the proximity…the sensors…the trajectory...  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the potential collision...  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by King et al. US2011/0298603 (“King”).

Regarding claim(s) 1, 10. King discloses a system and method comprising: 
at least one sensor disposed and configured to detect objects in the proximity of an intersection of roads; and a computer processor in communication with said at least one sensor (abstract, e.g. system for detecting a collision in an intersection includes a plurality of vehicle detection sensors), 
said computer processor configured to determine at least one of a speed, an acceleration, and a heading for each object based on data from the sensors (para. 57, e.g. In order to gather velocity and distance data for each vehicle, a method of vehicle detection and time difference calculation is performed between subsequent detections on each approaching vehicle); 
estimate the trajectory for each object based on at least one of the speed, acceleration, and heading for each object (para. 19, para. 140, e.g. The Kalman prediction algorithm is a recursive algorithm for predicting future states of a system. Recently, Kalman filtering has been applied to navigation and motion models in vehicle path prediction); 
predict a probability for a collision between at least two of the objects based on the estimated trajectory for each object (para. 141, e.g. For the input of the Kalman filter, the system knows the time in which an approaching vehicle crossed each of the three vehicle detection sensors. The distance of the sensors from the intersection is provided in the initialization of the collision detection software); and 
send an alert in response to the probability being greater than a predetermined value (abstract, e.g. The base station transmits a warning signal when the probability exceeds a threshold. The warning signal apparatus is positioned preceding the intersection. The warning signal receives the warning signal from the base station to alert a driver of one of the vehicles of an imminent collision.)

Regarding claim(s) 2, 11. King discloses a memory in communication with at least one of said computer processor and said at least one sensor for storing data related to the intersection (para. 154, e.g. should be understood that the processes described above can be performed with the aid of a computer system running processing software adapted to perform the functions described above, and the resulting images and data are stored on one or more computer readable mediums.)

Regarding claim(s) 3, 12. King discloses wherein the data related to the intersection comprises at least one of speeds of vehicles travelling through the intersection, average speeds of vehicles travelling through the intersection, number of vehicles travelling through the intersection, and average number of vehicles travelling through the intersection in a time period (para. 152, e.g. The ICWS 10 has various other applications. The ICWS 10 has the potential to be used as a traffic management system. For example, the ICWS 10 could be used for counting the number of vehicles traveling on a specific highway and their rate of speed.)

Regarding claim(s) 4, 13. King discloses a transmitter in communication with said computer processor and configured to facilitate the sending of the alert (abstract, e.g. The plurality of vehicle detection sensors are positioned preceding the intersection for detecting and transmitting velocity and position data of at least two vehicles.). 

(para. 67, e.g. In Table 3, magnetic sensors can be interfaced with RF transmission devices. An excellent device to interface with these devices is a new technology known as smart dust.)

Regarding claim(s) 6, 15. King discloses wherein said at least one sensor comprises at least one of a camera, a radar transceiver, and a lidar transceiver (para. 62, e.g. The sensors in Table 2 can be further broken down into two types, intrusive and non-intrusive sensors. Intrusive sensors are defined as those that are embedded into the roadway requiring cuts in the pavement and lane blocking for construction worker's safety. Non-intrusive sensors are those that are built above the ground or beside the roads. The applications of each of these sensors are further displayed in Table 3.)

Regarding claim(s) 7, 16. King discloses an annunciator in communication with said computer processor for receiving the alert from said processor and providing a warning to a user of the potential collision (FIG. 2 is an intersection collision warning system (ICWS) constructed in accordance with the present invention positioned in an intersection.).

Regarding claim(s) 8, 17 King discloses wherein said annunciator comprises at least one of a loudspeaker, a light, a display, and an electronic device (para. 72, e.g. Sensor placement is very important in order to make sure that collision warning is displayed to drivers in time for them to react. To determine the correct distance from the intersection, it is important to consider the one-dimensional motion model, in a straight path.). 

Regarding claim(s) 9, 18. King discloses wherein said annunciator comprises a traffic signal and wherein said traffic signal illuminates a red light in response to the alert (FIG. 14 is a perspective representation of embedded warning lights at an intersection.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669